Citation Nr: 1002318	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

PTSD is manifested by sleep disturbance, nightmares, 
flashbacks, intrusive recollections, physiological 
reactivity, irritability, avoidance behavior, hyper 
vigilance, and no more than moderate impairment in work, 
family, and other relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in September 2005 discussed the evidence 
necessary to support the Veteran's claim for PTSD.  The 
evidence of record was listed, and the Veteran was told how 
VA would assist him in obtaining additional relevant 
evidence.

In March 2007 the Veteran was asked to submit evidence 
showing that his PTSD was worse.  The evidence of record was 
listed.  This letter described the manner in which VA 
determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board also notes that this is a case in which the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, relevant treatment 
records were obtained.  VA examinations were carried out, and 
the Board finds that they were adequate in that they were 
conducted by neutral, skilled providers who reviewed the 
record, interviewed the Veteran, and performed appropriate 
examinations prior to providing their conclusions.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate his 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is warranted.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  
A score of 61-70 is assigned where there are mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, of theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran underwent a VA examination in December 2005.  The 
examiner noted that the Veteran was in individual 
psychotherapy.  With regard to his PTSD symptoms, the Veteran 
endorsed recurrent and intrusive distressing recollections, 
recurrent distressing dreams, and intense psychological 
distress at exposure at exposure to internal or external cues 
symbolizing an aspect of traumatic events.  He indicated that 
intrusive recollections occurred sporadically, and that he 
had nightmares almost every night.  He endorsed flashbacks.  
He  also endorsed physiological reactivity to such cues, in 
the form of unexplained sweating.  He noted that he made 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma, and that he had markedly 
diminished interest in participation in activities.  He 
indicated that he had a sense of a foreshortened future, and 
that he experienced emotional numbing and feelings of 
estrangement.  He related that he had difficulty falling and 
staying asleep, irritability, outbursts of anger, 
hypervigilance, and an exaggerated startle response.  He 
reported that he had been married for more than 31 years and 
that he had two daughters.  He indicated that there had 
marital conflicts but that they continued to work them out.  
He stated that he had a decreased interest in fishing and 
hunting.  He denied a history of suicide attempts and 
assaultiveness.  Mental status examination revealed no 
psychomotor activity.  The Veteran's speech was spontaneous, 
clear, and coherent.  He was cooperative, friendly,  and 
attentive.  His affect was appropriate and his mood was 
dysphoric.  He expressed appreciation for receiving help.  
With respect to attention and concentration, the Veteran was 
able to perform serial sevens and spell a word forward and 
backward.  He was oriented.  His thought process was logical, 
goal directed, relevant, and coherent.  His thought content 
was unremarkable.  Judgment and insight were intact.  
Intelligence was observed as above average.   The examiner 
noted that the Veteran's sleep impairment was moderate and 
that it interfered with daily activity because the Veteran 
was excessively tired some days.  No inappropriate behavior 
was noted.  The Veteran was able to interpret proverbs 
appropriately, and he did not display obsessive or 
ritualistic behavior, or panic attacks.  He had good impulse 
control and denied episodes of violence.  He also denied 
suicidal and homicidal ideation.  The examiner noted that he 
was able to maintain his personal hygiene and that he had no 
problems with activities of daily living.  His memory was 
normal.  The examiner concluded that the severity of the 
Veteran's symptoms was moderate.  He noted that the Veteran 
was employed full time, and that he had lost less than one 
week from work to go to appointments.  He indicated that the 
Veteran experienced significant constriction and dysfunction 
in the social and interpersonal area from his PTSD.  The 
diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 56.  The examiner 
concluded that PTSD symptoms caused mild or transient 
problems with efficiency, productivity, reliability, and 
ability to perform work tasks, and only during periods of 
stress.  He also concluded that it frequently impaired work, 
family, and other relationships to a moderate degree.  

A VA treatment record dated in December 2005 indicates the 
Veteran's report of working all of the time to avoid 
sleeping, because he had nightmares when he slept.  He 
reported that he had on occasion consumed large amounts of 
alcohol.  On mental status examination, the Veteran was 
tremulous.  He was cooperative and pleasant.  His mood was 
moderately depressed with anxiety.  Affect was constricted.  
Speech was spontaneous and goal directed.  There was no 
evidence of delusions or hallucinations.  The Veteran 
endorsed flashbacks.  He denied suicidal and homicidal 
ideation.  He was alert and oriented, and judgment and 
insight were noted to be adequate.  The diagnoses were 
chronic PTSD, major depressive disorder, and alcohol abuse.  
The provider assigned a GAF score of 52.

In January 2006 the Veteran was alert and oriented.  His 
memory was adequate and he had good hygiene.  His mood 
appeared generally euthymic and his affect had full range and 
was appropriate.  Judgment and insight appeared adequate.  
His speech was slightly pressured.  The diagnoses included 
PTSD and the provider assigned a GAF score of 60.

In March 2006 the Veteran reported that he was very busy, 
managing two work sites and attending alcohol classes.  He 
indicated that he was trying to monitor his stress level and 
making appointments to take care of himself. He noted that 
medication was helping him sleep.  He expressed interest in 
attending a coping skills group, but that his work schedule 
was currently very demanding.  Objectively, the Veteran was 
cooperative.  His mood was anxious but pleasant and his 
affect was congruent.  Insight appeared to be good.  His 
thoughts were organized and goal directed and his speech was 
clear and spontaneous.  Hygiene was good.  He was oriented.  
There was no evidence of psychosis or suicidal ideation.

In June 2006 the Veteran reported that he had been able to 
give a successful presentation at work.  He noted that he had 
decreased his workload and was spending quality time with his 
wife and daughter.  He reported that he was sleeping about 
eight hours per night.  Objectively, his grooming and hygiene 
were good and his motor behavior was normal.  Eye contact was 
good, and the Veteran's facial expression was normal and 
responsive.  His attitude was cooperative.  His mood was 
neutral and affect was appropriate.  Speech was relevant and 
spontaneous, and thought processes were logical and goal 
directed.  Thought content was optimistic.  Insight was 
adequate and sensorium was clear.  The assessment was PSTD 
and major depressive disorder.  The provider assessed a GAF 
of 65.

In November 2006 the Veteran reported increased severity of 
his nightmares and intrusive recollections.  The provider 
noted that he had been without any clinical care for his PTSD 
and his affective symptoms had increased.  On mental status 
examination, the Veteran's mood was neutral and his affect 
was full range.  Speech was spontaneous with normal tone and 
appropriate vocabulary.  Thought processes were goal directed 
and logical.  Thought content and behavior were normal, with 
no psychosis noted.  Judgment and insight were fair.  
Psychomotor activity was within normal limits.  The 
assessment was chronic PTSD.  

A VA treatment record dated in December 2006 notes the 
Veteran's report of coping with his PTSD symptoms by working 
extensive hours and isolating.  He noted that he stayed in a 
motel during the week and traveled home on weekends.  He 
reported persistent symptoms, including intrusive thoughts, 
recurring nightmares, avoidance, persistent hypervigilance, 
feelings of detachment, and sleep disturbance.  He denied 
thoughts of harming himself or others.  The provider assigned 
a GAF score of 55.

A VA treatment record dated in January 2007 indicates the 
Veteran's report of continued persistent symptoms, including 
intrusive thoughts, recurring nightmares, avoidance 
behaviors, persistent hypervigilance, feelings of detachment, 
and sleep disturbance.  He indicated that he was intolerant 
to stress at work and that he took work related problems 
home, causing significant distress.  The provider suggested 
inpatient treatment.

An additional VA examination was carried out in January 2007.  
The Veteran's history was reviewed.  He reported that he had 
been married for 33 years and had two daughters.  He related 
that he saw his daughters about once per month.  He noted 
that his wife was supportive and understood that he needed 
his space.  He reported that he had friends but that he did 
not see them as much as he used to.  He stated that he had 
about 10 really close friends that he was three to four times 
per year.  He noted that he had pretty much given up hunting, 
stating that he had worked weekends.  He denied a history of 
suicide attempts or violence.  He stated that he drank four 
beers per night during the week in effort to help him deal 
with nightmares and flashbacks.  Examination revealed 
tension.  The Veteran's speech was rapid and clear.  He was 
cooperative and friendly.  His affect was restricted and his 
mood was anxious.  He was able to perform serial sevens and 
spell a word backward and forward.  The examiner noted that 
the Veteran evidenced low frustration tolerance while 
performing serial sevens.  He was oriented and his thought 
process was unremarkable.  Thought content was also 
unremarkable.  There were no delusions.  Judgment and insight 
were normal.  No inappropriate behavior was noted.  The 
Veteran interpreted proverbs appropriately and did not 
display obsessive or ritualistic behavior.  He denied panic 
attacks.  He also denied homicidal and suicidal thoughts.  
His impulse control was good and he denied episodes of 
violence.  His memory was normal.  He reported intrusive 
thoughts or images at least once or twice a day, as well as 
significant dissociation.  He indicated moderate to moderate-
severe physiological reactivity.  He noted that he had bad 
dreams and nightmares frequently during the  week.  He 
reported that he had problems talking and thinking about 
combat events, but noted that he had gone to a reunion.  He 
stated that he tended to isolate.  The examiner concluded 
that estrangement was moderate.  He concluded that the 
Veteran's sleep disturbance was moderate-severe, noting that 
the Veteran got a few hours per night of sleep.  He also 
noted that the Veteran was hypervigilant, and the Veteran 
reported that he was always on guard in public.  He stated 
that he became irritated and angry over small things that his 
wife might do and that he sometimes had words with 
supervisors.  The examiner noted that the Veteran had a mild 
to moderate problem with concentration.  He indicated that 
the Veteran was employed full time as a manager and that he 
secluded himself at work and worked additional hours in 
attempt to stop flashbacks and nightmares.  He reported that 
his work did not make his PTSD worse.  The examiner concluded 
that the Veteran's reliability was good and occasionally 
impaired.  He noted that the Veteran worked as much as he 
could in attempt to suppress memories.  He also concluded 
that the Veteran's productivity was moderately impaired.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 50.  
He noted that the Veteran had been referred for residential 
treatment and that such indicted an increase in severity of 
symptoms.  He indicated that he had reviewed GAF scores 
assigned by various providers and that the increase in 
severity of symptoms suggested the GAF score of 50.

A subsequent January 2007 VA treatment record indicates a GAF 
score of 50.  In February 2007 inpatient treatment was again 
discussed.  The Veteran's GAF score was 55.

Upon careful review of the record, the Board has determined 
that an evaluation higher than 50 percent for PTSD is not 
warranted.  The Secretary, acting within his authority to 
"adopt and apply a schedule of ratings," chose to create 
one general rating formula for mental disorders.  38 U.S.C. § 
1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing 
one general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 
436 (1992).  

In this regard, the Board acknowledges that the Veteran's 
PTSD is manifested by sleep disturbance, irritability, 
isolation, avoidance, flashbacks, hyper vigilance, and 
anxiety.  The Board also accepts that VA providers have 
stated that the Veteran's PTSD impacts his interpersonal and 
occupational relationships, and that he has relied on 
avoidance to control his stress.  Objectively, the record 
shows that the Veteran has consistently denied suicidal and 
homicidal ideation.  Repeated examination has reflected that 
he is fully oriented.  His speech has been goal directed and 
his affect appropriate.  The Veteran's thought processes have 
been essentially linear and goal-directed, and his insight 
and judgment have been found to be fair to good.  VA 
examiners have determined that the impairment caused by the 
Veteran's PTSD is moderate.  The current 50 percent 
evaluation contemplates the manifestations of the Veteran's 
PTSD.  

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an evaluation of 
70 percent are met.  The evidence does not demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, or inability to establish and maintain 
effective relationships.  Rather, as noted, there has been no 
demonstration of suicidal or homicidal ideation, disordered 
speech, intractable panic or depression, or spatial 
disorientation.  Judgment is intact.  The Veteran's hygiene 
has been noted to be good, and VA examiners have noted that 
he is able to perform activities of daily living.  While 
there has reportedly been an impact on the Veteran's 
interpersonal functioning, the record does not reflect a 
complete inability to establish and maintain effective 
relationships.  The Veteran has been married for more than 30 
years and has continued to work full time in a management 
position despite his avoidant behaviors.  During the appeal 
period, the Veteran's GAF score has been assessed at worst, 
as 50.  Such a score indicates serious impairment in social 
and occupational functioning, and is contemplated by the 
currently assigned 50 percent evaluation.  Moreover, the 
record does not establish that the Veteran suffers from 
symptomatology supporting a 70 percent evaluation.  
Accordingly, the Board finds that the appropriate rating for 
the Veteran's PTSD with major depressive disorder is 50 
percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


